Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following Election/Restriction via telephone interview was conducted by examiner Mark P Yost:

Election/Restrictions
The provisional election was made to prosecute the invention of a server rack with a frame and respective switch elements, pertaining to Claims 1 -4.

Continuation of Scope of Restriction 3) Scope of restriction is as follows:

Invention I: Claims 1-4 and 9-13, drawn to a server rack comprising a frame and a means for detecting the presence or absence of a blanking panel, classified in HO5K7/1488.

Invention II: drawn to a blanking panel for a server rack, classified in HO5K7/20836.

During a telephonic interview on 1/10/2021, the applicant elected Invention I.

Continuation of Election of Species 4) If invention I is elected in the above restriction, applicant is required to make an election of the following patentably distinct species within this group:

a. Species I: Drawn to Claims 1-4 and Figures 3A-8, disclosing a server rack with siderails and switch elements associated with holes of at least one siderail.

b. Species II: Drawn to Claims 9-13 and Figure 9, which discloses a server rack with an optical sensor bank.

 During a telephonic interview on 1/10/2021, the applicant elected Species I, drawn to Claims 1-4 and Figures 3A-8.

Continuation of Enter Search and/or Examination Burden 5) Invention II has a classification separate from Invention I.

Due to the restriction and species-election requirement that was made, claims 1-4 was ultimately elected as a result (classified in HO5K7/1488). The full restriction/ election requirement reads as follows:

1. Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-4 and 9-13, drawn to a server rack comprising a frame and a means for detecting the presence or absence of a blanking panel, classified in HO5K7/1488.

Il. Claims 5-8, drawn to a blanking panel for a server rack, classified in HO5K7/20836.

The inventions are independent or distinct, each from the other because:

2. Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination I has separate utility such as allowing for the positioning of server units within a standard rack. Moreover, subcombination II has additional separate utility such as blocking airflow into a temperature sensitive portion of a personal computer. See MPEP § 806.05(d).

3. Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: Invention I has a different classification from II.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AlA 35 U.S.C. 103(a) of the other invention.

4. Additionally, this application contains claims directed to the following patentably distinct species:

5. If Invention I is elected, applicant is required to make an election of the following patentably distinct species within this group:

a. Species I: Drawn to Claims 1-4 and Figures 3A-8, disclosing a server rack with siderails and switch elements associated with holes of at least one siderail.



6. The species are independent or distinct because the server racks disclosed contain mutually exclusive means of detecting the presence of a server unit in each rack unit. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are considered generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the mutually exclusive characteristics of each species would require a substantially different field of search.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.


Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AlA 35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

7. During a telephone conversation with Kristofer Haggerty on 1/10/2021, a provisional election was made without traverse to prosecute Species I of Invention I, a server rack with respective switch elements, drawn to claims 1-4. Affirmation of this election must be made by applicant in replying to this Office action. Claims 5 -13 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Office action examined by Janet Wilkens:

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wright (10,242,546). Wright teaches a server rack (Fig. 4F) having a front and a back, the server rack comprising: a frame (480) defining a plurality of vertically adjacent slots of standard height and standard width for receiving and accommodating standard-sized rack units (482) having a height equal to an integer multiple of the standard height and the standard width (Fig. 4F) the frame having on its front left and right side rails (481) which extend vertically and in which are arranged respective series of holes (455) by which a rack unit accommodated in a slot may be secured to the frame with suitable fastening pins (483); and respective switch elements (501; starting column 19, line 36) associated with the holes of at least one of the left and right side rails, each switch element being configured to toggle between first and second switching states dependent on the presence or absence of a fastening pin in its hole.  Further comprising an electrical power supply (524) operable to generate a low voltage, wherein the switch elements are electrically connected to the power supply (via wires or wireless communication) so that the server rack is operable to detect presence and slot locations of fastening pins in its holes (column 19, starting line 45).  Wherein the switch elements each comprise a light source and light detector (510; column 20, lines 7-23), where the first and second switching states correspond to light from the light source being received or not received by the light detector responsive to the presence or absence of a fastening pin in the hole.  

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869. The examiner can normally be reached Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Wilkens
February 8, 2022
							/JANET M WILKENS/                                                                          Primary Examiner, Art Unit 3637